Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2006

Cetera v. CSX Trans Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3601




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Cetera v. CSX Trans Inc" (2006). 2006 Decisions. Paper 628.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/628


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 05-3601

                                 MICHAEL CETERA,
                                        Appellant

                                             v.

                           CSX TRANSPORTATION, INC.


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            District Court No.: 03-CV-701
                         Magistrate Judge Francis X. Caiazza


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 10, 2006

                Before: SMITH, ALDISERT, and ROTH, Circuit Judges

                                 (Filed: August 2, 2006)


                                       OPINION


SMITH, Circuit Judge.

      Michael Cetera filed a complaint in the United States District Court for the

Western District of Pennsylvania on May 16, 2003, alleging that CSX Transportation

violated the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12112(a).

Cetera alleged that CSX violated the ADA when it advised him during a railroad training

program for freight conductors that Cetera would not be able to pass a medical
examination. The parties consented to trial before the Magistrate Judge. Prior to trial,

CSX moved for summary judgment, arguing, inter alia, that Cetera failed to establish

that CSX regarded him as disabled with regard to the major life activity of working. The

Magistrate Judge agreed, noting that the evidence demonstrated only that CSX regarded

Cetera as precluded from the job of railroad conductor. Cetera filed a timely notice of

appeal.1

       The ADA defines “disability” as “(A) a physical or mental impairment that

substantially limits one or more of the major life activities of such individual; (B) a record

of such impairment; or (C) being regarded as having such an impairment.” 42 U.S.C. §

12102(2). In Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999), the Supreme Court

declared that “[w]hen the major life activity under consideration is that of working, the

statutory phrase ‘substantially limits’ requires, at a minimum, that plaintiffs allege they

are unable to work in a broad class of jobs.” Id. at 491. Thus, “[t]o be substantially

limited in the major life activity of working, then, one must be precluded from more than

one type of job, a specialized job, or a particular job of choice.” Id. at 492.



  1
    The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have final order
jurisdiction under 28 U.S.C. § 1291. We review a grant of summary judgment using the
same standard as the District Court. Williams v. Philadelphia Housing Auth. Police
Dep’t, 380 F.3d 751, 758 (3d Cir. 2004). Federal Rule of Civil Procedure 56(c) provides
that summary judgment shall be “rendered forthwith if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.”


                                              2
       The issue in this appeal is whether the Magistrate Judge erred in determining that

Cetera demonstrated that the limitations imposed by his heart condition as perceived by

CSX limited him with respect to only the discrete position of freight conductor, instead of

substantially limiting him with regard to the major life activity of working. Cetera argues

that the evidence shows that CSX regarded him as unable to be a freight conductor

because he would not be able to pass the medical examination or complete the required

physically demanding yard training program. It follows, according to Cetera, that CSX

also regarded him as unable to perform the physical demands of other moderate or heavy

labor positions. As a result, Cetera submits that he demonstrated an inability to work in a

broad range of jobs.

       Cetera’s argument is not persuasive. It ignores the fact that he was enrolled in a

specific class for freight conductors and was not being considered for employment by

CSX for any other position. Moreover, the course was provided at the Community

College of Philadelphia by their instructors. We recognize that Charles Allen, one of the

individuals who informed Cetera that he would not be able to pass the requirements of the

freight conductor training course, was an employee of CSX. Yet there is nothing in this

record to suggest that Allen had a role with respect to all of CSX’s hiring decisions.

Notably, Cetera has not pointed us to any such evidence. As a result, there is no

inference that, by virtue of Allen’s involvement in the training course, Allen was

representing CSX with regard to all of its available positions which demand either

moderate or heavy labor.

                                             3
       In sum, we have carefully reviewed the record and we agree with the Magistrate

Judge that Cetera failed to establish that CSX regarded him as unable to perform any job

other than that of freight conductor. Accordingly, Cetera did not establish that he was

substantially limited in the major life activity of working. Tice v. Centre Area Transp.

Auth., 247 F.3d 506 (3d Cir. 2001) (concluding plaintiff failed to show any limitation in

life activity of working “beyond his inability to drive a bus”). Because Cetera has not

demonstrated that he is disabled for purposes of the ADA, we find no error by the

Magistrate Judge in granting CSX’s motion for summary judgment. We will affirm the

judgment in favor of CSX.2




  2
   Because we have affirmed the judgment of the District Court, we need not address the
arguments raised by CSX.
                                             4